Citation Nr: 1229024	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  03-24 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for Reiter's syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 RO rating decision that, in pertinent part, denied service connection for Reiter's syndrome.  In February 2004, the Veteran testified at a Board videoconference hearing.  

In January 2006, the Board, in pertinent part, remanded the issue of entitlement to service connection for Reiter's syndrome for further development.  

In February 2009, the Board again remanded the issue of entitlement to service connection for Reiter's syndrome for further development, to include scheduling the Veteran for a Travel Board hearing.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at a Board videoconference hearing in February 2004.  In November 2008 and December 2008, the Board notified the Veteran that the Veterans Law Judge who conducted that hearing was no longer employed by the Board.  The Board requested that the Veteran clarify whether he desired to attend another hearing.  In a response received at the Board in January 2009, the Veteran requested that he be scheduled for a hearing before the Board sitting at the RO (Travel Board hearing).  In February 2009, the Board remanded this appeal, partly to schedule the Veteran for a Travel Board hearing.  

In August 2011, the RO notified the Veteran that he had been placed on a list of persons wanting to appear at a Travel Board hearing.  The Veteran was notified of other possible hearing options.  In a statement received in September 2011, the Veteran requested a hearing before the Board in Washington, D.C (Central Office hearing).  In April 2012, the Board notified the Veteran that he had been scheduled for a Central Office hearing in July 2012.  

A June 2012 report of general information indicates that the Veteran called and requested that the July 2012 Central Office hearing be canceled and that he instead be scheduled for a Board videoconference hearing.  As the Veteran has requested a Board videoconference hearing, the case must be returned to the RO to arrange such a hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2009).  

Accordingly, this case is REMANDED for the following:  

The RO should schedule the Veteran for a Board videoconference hearing.  After the hearing is conducted, the case should be returned to the Board, in accordance with appellate procedures.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


